   FERNALD LAW GROUP LLP
 1 BRANDON C. FERNALD (SBN 10582)
   brandon.fernald@fernaldlawgroup.com
 2 6236 Laredo Street
   Las Vegas, Nevada 89146
 3 Tel: 702.410.7500
   Fax: 702.410.7520
 4
   Attorneys for Defendant
 5 CAPITAL ONE BANK (USA), N.A.
 6
 7                      UNITED STATES DISTRICT COURT
 8                           DISTRICT OF NEVADA
 9
     YVONNE S. YBARRA,                        Case No. 2:18-cv-01578-KJD-VCF
10
               Plaintiff,                     Assigned to Judge Kent J. Dawson;
11                                            Referred to Magistrate Judge Cam
     v.                                       Ferenbach
12
     CAPITAL ONE BANK USA, N.A. and           STIPULATION TO EXTEND
13   TRANSUNION, LLC;                         TIME TO RESPOND TO
                                              COMPLAINT; [PROPOSED]
14             Defendants.                    ORDER
15                                            (FIRST REQUEST)
16                                            [[Proposed] Order lodged
                                              concurrently herewith]
17
                                             Complaint Filed: August 21, 2018
18                                           Trial Date:      TBA
19
20
21
22
23
24
25
26
27
28

                  STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
 1         Plaintiff Yvonne Ybarra (“Plaintiff”), by and through her counsel of record,
 2 and Defendant Capital One Bank (USA), N.A. (“Capital One”), by and through its
 3 counsel of record (collectively, the “Parties”), hereby submit this stipulation to extend
 4 Capital One’s time to file a responsive pleading to Plaintiff’s Complaint by twenty-
 5 three (23) days, as follows:
 6 WHEREAS:
 7         1.    Plaintiff filed the Complaint in this matter on August 21, 2018;
 8         2.    Plaintiff has filed a proof of service indicating that Capital One was
 9 personally served on September 10, 2018;
10         3.    Although Capital One does not concede that service was proper, it will
11 not contest service, as the Parties agree that a brief extension of time for Capital One
12 to file its responsive pleading to the Complaint would benefit both Parties because it
13 will allow them to continue to gather additional facts and information while
14 continuing to devote their resources to exploring the potential for early resolution of
15 this matter before incurring further fees and costs;
16         4.    The Parties agree the request is made in good faith and not for the
17 purposes of delay;
18         5.    Capital One and Plaintiff have agreed to extend Capital One’s deadline
19 to respond to Plaintiff’s Complaint by twenty-three (23) days from September 10,
20 2018 to October 24, 2018.
21         NOW, THEREFORE, IT IS HEREBY STIPULATED THAT:
22         Capital One will file its responsive pleading to Plaintiff’s Complaint on or
23 before October 24, 2018.
24
25 IT IS SO STIPULATED.
26
27
28

                                                1
                      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     DATED: October 1, 2018                  COGBURN LAW OFFICES
 1
 2
                                             By:_/s/ Erik W. Fox ________________.
 3                                               ERIK W. FOX
 4                                           Attorneys for Plaintiff
                                             YVONNE YBARRA
 5
 6   DATED: October 1, 2018                  FERNALD LAW GROUP LLP

 7
 8                                           By:_/s/ Brandon C. Fernald              .
                                                 BRANDON C. FERNALD
 9                                           Attorneys for Defendant
                                             CAPITAL ONE BANK (USA), N.A.
10
11
12
                                   [PROPOSED] ORDER
13         Having reviewed the foregoing stipulation and for good cause shown, the Court
14 hereby Orders as follows:
15
         1.    Capital One deadline to file its responsive pleading to Plaintiff’s
16 Complaint is extended to October 24, 2018.
17
18
           IT IS SO ORDERED.
19
           October 3, 2018
20 Dated:__________________
21
                                           UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                               2
                      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
1
                                          CERTIFICATE OF SERVICE
2
            I, Brandon C. Fernald, declare that I am over the age of eighteen years and not a party to
3
     this action. I am employed in Clark County, and my business address is: Fernald Law Group LLP,
4
     6236 Laredo Street, Las Vegas, Nevada 89146.
5
            On October 1, 2018, I hereby certify that a true and complete copy of the foregoing
6
     documents:
7          1. STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT;
           [PROPOSED] ORDER (FIRST REQUEST)
8
9    have been served by forwarding said copy on this the 1st day of October 2018 by transmitting

10   via the Court's ECF system to:

11

12    Erik- Anthony W. Fox, Esq.                       Jason Revzin, Esq.
      Jamie S. Cogburn, Esq.                           LEWIS BRISBOIS BISGAARD &
13
      COGBURN LAW OFFICES                              SMITH LLP
14    2580 St. Rose Parkway, Suite 330                 6385 S. Rainbow Blvd., Suite 600
      Henderson, NV 89074                              Las Vegas, NV 89118
15    Email: efox@cogburnlaw.com                       Email: jason.revzin@lewisbrisbois.com
             jsc@cogburnlaw.com                        Attorneys for Defendant Transunion LLC
16     Attorneys for Plaintiff Yvonne S. Ybarra
17
18
     I declare under penalty of perjury under the laws of the State of Nevada that the foregoing is true
19   and correct.
20
      DATED: October 1, 2018
21
                                                             Brandon C. Fernald
22

23
24

25

26

27

28
                                                      -2 -
